DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Species Election of Species A (Figs. 1 and 2) filed on 01/05/2022.  Claims 1 – 21 are pending.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1 and 2) in the reply filed on 01/05/2022 is acknowledged.
Claims 6 – 10, 14 – 17, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (Figs. 1 and 3), there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/05/2022.  Claims 6 and 14 recite “wherein secondary system comprises a secondary pump powered by a secondary drive”.  Claim 20 recites “generating the second fuel flow with a secondary fuel pump driven by a secondary drive independent of the primary fuel pump”.  Dependent Claims 6, 14, and 20 are drawn to a nonelected Species B (Figs. 1 and 3) because Fig. 3 illustrates primary fuel pump (90) driven by electric motor (74) and a separate secondary fuel pump (92) driven by a secondary drive (air cycle machine 98) independent of the primary fuel pump (90).  Claims 7 - 10 depend from Claim 6.  Claims 15 - 17 depend from Claim 14.  Claim 21 depends from Claim 20.  Accordingly, Claims 6 – 10, 14 – 17, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (Figs. 1 and 3), there being no allowable generic or linking claim.


Drawings
Fig. 2 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "66" and "68" have both been used to designate the dashed rectangular box.  Appropriate correction is required.
Fig. 3 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate both the ‘primary fuel pump’ and the ‘air cycle machine’.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Claim 1, ll. 5 – 6 “secondary system providing fuel flow in the absence of fuel flow from the primary fuel pump”.
Claim 11, ll. 9 – 10 “secondary system providing fuel flow in the absence of fuel flow from the primary fuel pump”.
Claim 18, l. 4 “generating a second fuel flow with a secondary system” interpreted as ‘a secondary system for generating a second fuel flow’.
MPEP 2181(I)(A) “system for” was among a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f).  The word ‘secondary’ failed to modify ‘system for’ with sufficient structure, material, or acts for performing the entire claimed function of ‘…providing fuel flow in the absence of fuel flow from the primary fuel pump’.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 and 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “a secondary system providing fuel flow in the absence of fuel flow from the primary fuel pump” in Claims 1 and 11 are used by the claim to mean “a secondary motor (68, 78) driving the primary fuel pump (72) when the primary electric motor (74) is deactivated,” while the accepted meaning is “in the absence of fuel flow from the primary fuel pump the secondary system providing fuel flow from another Fig. 2 only illustrates a single fuel pump (72) capable of being driven by either a primary electric motor (74) or a secondary hydraulic motor (68, 78).  Therefore, when the single primary fuel pump (72) does not provide fuel flow, i.e., absence of fuel flow, the flow of fuel would have to be provided by a separate fuel pump driven by another motor.  The phrase is indefinite because the specification does not clearly redefine the terms in the phrase.  Claims 2 - 5 depend from Claim 1 and are rejected for the same reason.  Claims 12 and 13 depend from Claim 11 and are rejected for the same reason.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deldalle (7,895,819).
Regarding Claim 1, Deldalle discloses, in Fig. 1, all the claimed limitations including a fuel system for a gas turbine engine (10) comprising: a primary fuel pump (13) providing fuel flow during engine operation [function of said primary fuel pump]; a primary electric motor (21) coupled to the primary fuel pump (13) for driving the primary 
Re Claim 2, Deldalle discloses the invention as claimed and as discussed above, including wherein the secondary system (22) comprises a secondary drive (22) coupled to the primary fuel pump (13) for driving the fuel pump (13) instead of the electric motor (21), as disclosed in Col. 4, ll. 5 – 15.
Regarding Claim 18, Deldalle discloses, in Fig. 1, all the claimed limitations including a method of supplying fuel to a combustor (11) of a gas turbine engine (10) comprising: driving a primary fuel pump (13) with an electric motor (21) to provide a first fuel flow that varies independent of a speed of shaft (15) driven by a turbine (14) of the engine (10) [The shaft of the electric motor (21) was independent of the turbine (14) shaft (15).  Therefore, the rotational speed of the turbine (14) shaft (15) had no effect on the rotational speed of the electric motor (21) driving the primary fuel pump (13)]; and generating a second fuel flow with a secondary system (22) [As discussed above, the ‘secondary system’ followed by the function of ‘providing fuel…’ invokes 112(f) 
Re Claim 19, Deldalle discloses the invention as claimed and as discussed above, including generating the second fuel flow with a secondary drive (22) driving the primary fuel pump (13), as disclosed in Col. 4, ll. 5 – 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deldalle (7,895,819).
Claim 3, Deldalle teaches the invention as claimed and as discussed above, including wherein the secondary drive (22) comprises a turbine (22) coupled to the primary pump (13).  The turbine (22) shown in Fig. 1 was an air turbine, e.g., pneumatic fluid.  However, Deldalle further teaches, in Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 35 – 40, that the secondary drive was a motor driven by a flow of fluid (pneumatic or hydraulic) that could assist and/or replace the electric motor for driving the primary pump.  Accordingly, an air turbine and a hydraulic turbine were equivalent drive motors for the primary pump.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle with the hydraulic turbine taught by Deldalle because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump driven by an electric motor or a fluid turbine where said fluid turbine was either a pneumatic turbine or a hydraulic turbine, were known in the art, and one skilled in the art could have substituted the hydraulic turbine for the air turbine, with no change in their respective functions, to yield predictable results, i.e., a flow of hydraulic fluid would have powered the hydraulic turbine to drive the primary fuel pump with the electric motor or in place of the electric motor, Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 5 – 15 and ll. 35 – 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Deldalle (7,895,819) in view of Girard et al. (4,315,403).
Claim 4, Deldalle teaches the invention as claimed and as discussed above; except, including a clutch means [Does not invoke 112(f) because the designed and intended purpose of a clutch was to selectively couple and decouple a first shaft of a first rotating machinery to second shaft of a second rotating machinery] for selectively coupling the hydraulic turbine to drive the primary pump.  Girard teaches, in Fig. 2 and Col. 5, ll. 5 - 25, hydraulic motor/turbine (52 and 53) having clutch means (54 and 55, respectively) for selectively coupling the hydraulic motor/turbine (52 and 53) to drive a load (40 – printing press and 44 - rollers, respectively).  Girard teaches, in Col. 5, ll. 5 - 25, that electric motors (41 and 45) could drive the loads (40 – printing press and 44 - rollers, respectively) or the clutch means (clutches 54 and 55, respectively) could couple the shafts of hydraulic motor/turbines (52 and 53, respectively) to the shaft of the respective electric motor (41 and 45) so that said hydraulic motor/turbines (52 and 53, respectively) could drive the respective loads (40 – printing press and 44 - rollers) which made it possible to economize on the consumption of electrical power by said electric motor (41 and 45).  In other words, electrical power was not supplied to said electric motor (41 and 45) when said loads (40 and 44) were powered/driven by the hydraulic motor/turbines (52 and 53, respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle, with the clutch means (clutch 54, 55) taught by Girard, because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump (load) driven by an electric motor or a fluid turbine where said fluid turbine was either a pneumatic turbine or a hydraulic turbine and a clutch used to selectively couple the shaft of a hydraulic motor/turbine to the shaft of an electric motor MPEP 2143(A).
Re Claim 5, Deldalle, i.v., Girard, teaches the invention as claimed and as discussed above; except, including a hydraulic control valve controlling a flow of hydraulic fluid to the hydraulic turbine to control a speed of the hydraulic turbine and thereby the speed of the primary pump and the flow of fuel.  Deldalle further teaches, in Fig. 1, Col. 3, ll. 35 – 45, Col. 3, l. 60 to Col. 4, l. 2, and Col. 4, ll. 25 – 35, control valve (25) that controlled the flow of fluid to the turbine (22) control a speed of the turbine (22) and thereby the speed of the primary pump (13) and the flow of fuel.  Deldalle further teaches, in Col. 3, l. 60 to Col. 4, l. 2, opening the control valve (25) to increase the flow of fluid to the turbine (22) to deliver additional mechanical power to drive the primary fuel pump (13) which would have pumped more fuel.  As discussed in the Claim 3 
Thus, improving a particular device (gas turbine fuel system), based upon the teachings of such improvement in Deldalle, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine fuel system of Deldalle, i.v., Girard, and the results would have been predictable and readily recognized, that utilizing a hydraulic control valve in the hydraulic fluid supply line of the hydraulic turbine of Deldalle, i.v., Girard, would have facilited controlling the flow of hydraulic fluid to the hydraulic turbine to control the speed of the hydraulic turbine and thereby the speed of the primary pump and the flow of fuel because the maximum hydraulic fluid flow rate (hydraulic control valve at maximum open condition) meant said hydraulic turbine rotated the fuel pump at the maximum rotational speed resulting in the maximum fuel flow rate from said fuel pump.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Claims 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deldalle (7,895,819) in view of Czachor et al. (6,382,905).
Regarding Claim 11, Deldalle teaches, in Fig. 1, the invention as claimed including a gas turbine engine (10) comprising: a core engine (10) including a compressor (12) communicating compressed air to a combustor (11) where compressed air is mixed with fuel and ignited to generate a high-energy gas flow 
Deldalle is silent on a fan rotatable within a fan nacelle.  However, Deldalle further teaches, in Col. 1, ll. 5 – 10, Col. 2, ll. 55 – 65, Col. 3, l. 60 to Col. 4, l. 15, that the gas turbine engine was mounted to a flying vehicle like an aircraft.  Czachor teaches, in Figs. 1 and 2, an aircraft gas turbine engine known in the art as a turbofan having a fan (42) rotatable within a fan nacelle (38).  Czachor teaches, in Col. 1, ll. 25 – 35, that turbofan gas turbine engines were more fuel efficient and had higher propulsive efficiency than turbojet gas turbine engines, e.g., gas turbine aircraft engine without a fan where all the propulsive thrust was generated by the turbine exhaust gases. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle with the fan rotatable within a fan 
Re Claim 12, Deldalle, i.v., Czachor, teaches the invention as claimed and as discussed above, including wherein the secondary system (22) comprises a turbine (22) coupled to drive the primary fuel pump (13) instead of the primary electric motor (21).  The turbine (22) shown in Fig. 1 was an air turbine, e.g., pneumatic fluid.  However, Deldalle further teaches, in Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 35 – 40, that the secondary system was a motor driven by a flow of fluid (pneumatic or hydraulic) that could assist and/or replace the electric motor for driving the primary fuel pump.  Accordingly, an air turbine and a hydraulic turbine were equivalent drive motors for the primary pump.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle, i.v., Czachor, with the hydraulic turbine taught by Deldalle because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump driven by an electric motor or a fluid turbine where said fluid turbine was either a pneumatic turbine or a hydraulic turbine, were known in the art, and one skilled in the art could have substituted the hydraulic turbine for the air turbine, with no change in their respective functions, to yield predictable results, i.e., a flow of hydraulic fluid would have powered the hydraulic turbine to drive the primary fuel pump with the electric motor or in place of the electric motor, Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 5 – 15 and ll. 35 – 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Claim 13, Deldalle, i.v., Czachor, teaches the invention as claimed and as discussed above; except, including a hydraulic control valve controlling a flow of hydraulic fluid to the hydraulic turbine to control a speed of the hydraulic turbine and thereby the speed of the primary pump and the flow of fuel to the combustor.  Deldalle further teaches, in Fig. 1, Col. 3, ll. 35 – 45, Col. 3, l. 60 to Col. 4, l. 2, and Col. 4, ll. 25 – 35, control valve (25) that controlled the flow of fluid to the turbine (22) control a speed of the turbine (22) and thereby the speed of the primary pump (13) and the flow of fuel.  Deldalle further teaches, in Col. 3, l. 60 to Col. 4, l. 2, opening the control valve (25) to increase the flow of fluid to the turbine (22) to deliver additional mechanical power to drive the primary fuel pump (13) which would have pumped more fuel.  As discussed in the Claim 12 rejection, Deldalle taught that an air turbine and a hydraulic turbine were equivalent drive motors for the primary pump.
Thus, improving a particular device (gas turbine fuel system), based upon the teachings of such improvement in Deldalle, i.v., Czachor, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine fuel system of Deldalle, i.v., Czachor, and the results would have been predictable and readily recognized, that utilizing a hydraulic control valve in the hydraulic fluid supply line of the hydraulic turbine of Deldalle, i.v., Czachor, would have facilited controlling the flow of hydraulic fluid to the hydraulic turbine to control the speed of the hydraulic turbine and thereby the speed of the primary pump and the flow of fuel to the combustor because the maximum hydraulic fluid flow rate (hydraulic control valve at maximum open condition) meant said hydraulic turbine rotated the fuel pump at the maximum MPEP 2143(C).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/LORNE E MEADE/Primary Examiner, Art Unit 3741